The relator attempts to have us review an order of the Supreme Court discharging a rule to show cause why mandamus should not issue to compel the issuance of a building permit and a license for the erection of a gasoline service station.
Since the constitutionality of a statute is not involved, the Supreme Court's refusal of mandamus is not reviewable in this court. Matlack v. Lloyd, 82 N.J.L. 739; Camden v. PublicService Railway Co., 84 Id. 309.
The appeal must be dismissed.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, CASE, BODINE, DONGES, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 13. *Page 355